          Case 1:18-cv-00066-AWI-JDP Document 35 Filed 06/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   LARRY HENDRIX,                                      Case No. 1:18-cv-00066-AWI-JDP

10                  Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                         THAT THIS CASE BE DISMISSED FOR
11           v.                                          FAILURE TO PROSECUTE

12   ROSA GONZALES, et al.,                              OBJECTIONS DUE IN THIRTY DAYS
13                  Defendants.

14

15         Plaintiff Larry Hendrix is a state prisoner proceeding without counsel in this civil rights

16   action brought under 42 U.S.C. § 1983. On November 25, 2019, the court received a

17   notification that a mailing for plaintiff had been returned as undeliverable. On April 13, 2020,

18   the court ordered that plaintiff show cause within 45 days why the case should not be

19   dismissed for failure to prosecute. ECF No. 34. Plaintiff has not responded. We thus

20   recommend that the case be dismissed.

21         As noted in the court’s previous order, plaintiff is required to keep the court apprised of

22   his current address. Local Rule 183(b) provides that “[i]f mail directed to a plaintiff in propria

23   persona by the Clerk is returned by the U.S. Postal Service, and if such plaintiff fails to notify

24   the Court and opposing parties within sixty-three (63) days thereafter of a current address, the

25   Court may dismiss the action without prejudice for failure to prosecute.” Plaintiff’s address

26   change was due by February 3, 2020, but he failed to file one, and he has not otherwise been in

27   contact with the court.

28


                                                     1
              Case 1:18-cv-00066-AWI-JDP Document 35 Filed 06/16/20 Page 2 of 2


 1             To manage our docket effectively, we impose deadlines and require litigants to meet

 2    those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court may

 3    dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.

 4    Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our

 5    sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at

 6    least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has

 7    a duty to administer justice expeditiously and avoid needless burden for the parties. See

 8    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 9             This recommendation will be submitted to a U.S. district judge presiding over the case

10    under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 30 days of the service of the

11    findings and recommendations, the parties may file written objections to the findings and

12    recommendations with the court and serve a copy on all parties. That document must be

13    captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

14    district judge will then review the findings and recommendations under 28 U.S.C.

15    § 636(b)(1)(C).

16
     IT IS SO ORDERED.
17

18
     Dated:      June 16, 2020
19                                                        UNITED STATES MAGISTRATE JUDGE
20

21    No. 205.
22

23

24

25

26
27

28


                                                      2
